Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/25/2021 regrading that invention and Childress is in different field and that the invention is part of video conference, have been fully considered but they are not persuasive. The claim does not teach any “video conference” and In response to applicant's argument that Childress is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Childress teaches, recording of video data and Also Explicitly teach {Paragraph 81:  the synchronous clients 306, 308 may correspond to video conference clients}.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Childress (US 20190075171) in view of Karagiannis (US 20160099984).
Regarding claim 1, Childress teaches, a multi-device recording synchronization (Paragraph 3, 93-94) method, comprising the following steps: 

step 2: establishing, by the master, a file sharing service with the slave, and allowing the slave to read a recording data file and a marking data file of the master (Paragraph 103, 105, 107, 38-40); and 
step 3: communicating, by the master, with the slave, performing a recording-related operation according to an instruction received by the slave, and broadcasting a state between slaves (Paragraph 57, 73).
Childress does not teach performing a recording-related operation according to an instruction received from the slave, and broadcasting a state relating to the instruction to a plurality of slaves, so that the plurality of slaves enter the state, wherein, when the plurality of slaves sends instructions to the master, the instructions received by the master are executed in an order of receiving the instructions by the master.

Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Childress with Karagiannis in order to improve the system and increase the user’s convenience.
Regarding claim 2, Childress in view of Karagiannis teaches, wherein a remote procedure call manner is used for communication between the master and the slave (Childress: Paragraph 81; video conference).

Regarding claim 5, Childress in view of Karagiannis teaches, the master broadcasts a recording state or an idle state to the slave after receiving the instruction, and all slaves enter the recording or idle state synchronously after the master broadcasts the recording or idle state (Karagiannis: Paragraph 65 and 68 ).
Regarding claim 8, see claim 1 rejection.
Regarding claim 9, Childress in view of Karagiannis teaches, a camera, a display, and an audio play device, wherein the camera, the display, and the audio play device are all connected to a master, the camera being configured to capture video information in a conference and send the video information to the master, the display being configured to play the video information sent by the camera to the master, and the audio play device being configured to play audio information in the conference (see Fig. 4).
Regarding claim 11, Childress in view of Karagiannis teaches, wherein a remote procedure call manner is used for communication between the master and the slave (see Fig. 1A; request, Asynchronous communication session).

Regarding claim 14, Childress in view of Karagiannis teaches, wherein a remote procedure call manner is used for communication between the master and the slave (see claim 11 rejection).
Regarding claim 16, Childress in view of Karagiannis teaches, wherein the sending an operation request by the slave to the master in step 3 comprises starting recording, stopping recording, performing marking, and obtaining a mark (see claim 4 rejection).
Claims 3, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Childress (US 20190075171) in view of Karagiannis (US 20160099984) in view of Chen (US 20080184059).
Regarding claim 3, Childress in view of Karagiannis teaches, the claimed method.

Chen teaches sends a heartbeat packet to the master at a specified time interval to confirm that the slave is alive (Paragraph 4-5).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Childress with Chen to improve the system and increase reliability.  
Regarding claim 12, Childress in view of Karagiannis teaches, wherein after the master is started and is connected to the slave in step 1, the slave sends a heartbeat packet to the master at a specified time interval to confirm that the slave is alive (see claim 3 rejection).
Regarding claim 15, Childress in view of Karagiannis teaches, wherein after the master is started and is connected to the slave in step 1, the slave sends a heartbeat packet to the master at a specified time interval to confirm that the slave is alive (see claim 3 rejection).
s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Childress (US 20190075171) in view of Karagiannis (US 20160099984) in view of Wang (US 20180295011).

Childress in view of Karagiannis does not explicitly teach wherein when the master is in the idle state, any slave is capable of sending an instruction to the master to request to start recording or to obtain a mark.
Wang teaches a request to change mode is issued from the slave device to the master device (claims 7, 10 and Paragraph 10).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Childress in view of Karagiannis with Wang in order to improve the system and allow the slave devices to start/stop recording based on requirements.
Regarding claim 7, Childress in view of Karagiannis teaches, the claimed method.
Childress in view of Karagiannis does not explicitly teach wherein when the master is in the recording state, any slave is capable of sending an 
Wang teaches a request to change mode is issued from the slave device to the master device (claims 7, 10 and Paragraph 10).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Childress in view of Karagiannis with Wang in order to improve the system and allow the slave devices to start/stop recording based on requirements.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Childress (US 20190075171) in view of Karagiannis in view of Hatae (US 20160150190).
Regarding claim 10, Childress in view of Karagiannis teaches, the claimed method.
Childress does not explicitly teach wherein the camera, the display, and the audio play device are connected to the master through a wireless connection.
Hatae teaches plurality of devices connected through wireless connection to a master device (Paragraph 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652